            Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 1 of 30



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

LIGHTHOUSE CONSULTING GROUP,
LLC,

                Plaintiff,                                    CIVIL ACTION NO.
v.

CAPITAL ONE, N.A.,                                       JURY TRIAL DEMANDED
                Defendant.


                             PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Lighthouse Consulting Group, LLC (“Plaintiff”), by and through its undersigned

counsel, files this Original Complaint against Defendant Capital One, N.A. (“Defendant”) as

follows:

                                  NATURE OF THE ACTION

       1.       This is an action for violation of 35 U.S.C. §§271(a) and 35 U.S.C. §§271(b). This

is a patent infringement action to stop Defendant’s infringement of United States Patent No.

8,590,940 (“the ‘940 patent”) entitled “Ubiquitous Imaging Device Based Check Image Capture”

and United States Patent No. 7,950,698, reissued as US RE44,274 (“the ‘698 patent”) entitled

“Ubiquitous Imaging Device Based Check Image Capture. A true and correct copy of the ‘940

and US RE44,274 (“the ‘698 patent”) patents, (collectively “patents in suit”) are attached hereto

as Exhibit A and Exhibit B, respectively. Plaintiff is the owner by assignment of the ‘940 and ‘698

patents. Plaintiff seeks monetary damages and injunctive relief.

                                             PARTIES

       2.       Plaintiff is a limited liability company having a principal place of business located

at 27 William Fairfield Drive Wenham, MA 01984.


                                              1
            Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 2 of 30



       3.       Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 1680 Capital

One Drive, McLean, VA, 22102-3491. Defendant can be served with process by serving

Corporation Service Company, 100 Shockoe Slip, 2nd Floor, Richmond, VA 23219. Defendant

Capital One maintains brick and mortar offices all over the country including but not limited to

the Western District of Texas one of which is located at, 103 W. Quincy, San Antonio, TX 78212.

                                 JURISDICTION AND VENUE

       4.       This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 101 et seq., including 35 U.S.C. §§ 271 and 281-285. This Court has

exclusive subject matter jurisdiction over this case for patent infringement under 28 U.S.C. §§

1331 and 1338.

       5.       Venue is proper in this Court pursuant to 28 U.S.C. §1400(b). Defendant is subject

to personal jurisdiction in this district. Additionally, Defendant has regular and established places

of business in this district, and upon information and belief, Defendant has individually transacted

business in this district and/or committed acts of patent infringement in this district. Defendant

maintains brick and mortar offices all over the country including but not limited to the Western

District of Texas some of which are located at, 103 W. Quincy, San Antonio, TX 78212.

       6.       This Court has personal jurisdiction over Defendant. Defendant has conducted and

does conduct business within the Western District of Texas. Defendant, directly or through

subsidiaries or intermediaries (including distributors, retailers, and others), ships, distributes,

offers for sale, sells, and/or advertises (including through its web pages) its products and services

(including products and/or services that infringe the Asserted Patents, as described more

particularly below) in the United States, the State of Texas, and the Western District of Texas.



                                                 2
            Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 3 of 30



Defendant, directly and through subsidiaries or intermediaries (including distributors, retailers,

and others), has purposefully and voluntarily placed one or more infringing products and/or

services, as described below, into the stream of commerce with the expectation that they will be

purchased and/or used by consumers in the Western District of Texas. These infringing products

and/or services have been and continue to be purchased and/or used by consumers in the Western

District of Texas. Defendant has committed acts of patent infringement within the State of Texas

and, more particularly, within the Western District of Texas.

                                   THE ASSERTED PATENT

       7.       This lawsuit asserts causes of action for infringement of United States Patent No.

8,590,940 and United States Patent No. 7,950,698, reissued as US RE44,274.

       8.       On November 26, 2013, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,590,940 (“the ’940 Patent”) entitled, “Ubiquitous Imaging Device Based

Check Image Capture” to Robert P. Popadic, John R. Popadic, Thomas E. Gazda, Stuart J. Lipoff

and assigned to Plaintiff, Lighthouse Consulting Group, LLC. Lighthouse Consulting Group, LLC

is the owner by assignment of the ‘940 patent and holds all right, title and interest to the ‘940

Patent. A true and correct copy of the ‘940 patent is attached as Exhibit A.

       9.       Claim 1 of the ‘940 patent describes, among other things:

             1.        A system for remote depositing of a plurality of negotiable instruments
       comprising:

       a carrier for receiving the plurality of negotiable instruments, the carrier having an
               identifier on a front and back side of the carrier, the identifier being independent of
               data on the negotiable instruments and unique to the carrier, and the carrier being
               designed to permit one front image of all the negotiable instruments, and one back
               image of all the negotiable instruments to be generated;
       an imaging device for separately generating and transmitting one electronic front image of
               all the negotiable instruments and one electronic back image of all the negotiable
               instruments and the unique identifier, while the negotiable instruments are secured
               to the carrier;

                                                 3
        Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 4 of 30



      a link configured to permit the image device to be in communication with a network for
              directing the front and back electronic images to a remote location for subsequent
              pairing of the front and back images of the negotiable instruments using the unique
              identifier; and
      a receiving unit at the remote location for receiving the separately transmitted front and
              back images of the negotiable instruments, the receiving unit having memory for
              storing the received images and having software designed to break down the
              individual front and back images of all negotiable instruments from the one front
              image of all the negotiable instruments and one back image of all the negotiable
              instruments and subsequently pair the front image of each negotiable instrument
              having the associated unique identifier to a separately received corresponding back
              image of the corresponding negotiable instrument having the associated unique
              identifier, so as to provide a complete image of each negotiable instrument.

      10.    Claim 6 of the ‘940 patent describes, among other things:

            6. a system for remote depositing of a plurality of negotiable instruments
      comprising:

      a carrier for receiving the plurality of negotiable instruments and designed to permit one
              front image of all the negotiable instruments and one back image of all the
              negotiable instruments, when the negotiable instruments are secured to the carrier,
              to be generated, the carrier having an identifier independent of data on the
              negotiable instruments and unique to the carrier, and a surface area for providing
              deposit information;
      an imaging device for separately generating and transmitting one electronic front image of
              all the negotiable instruments one electronic back image of all the negotiable
              instruments and the unique identifier, while the negotiable instruments are secured
              to the carrier;
      a link configured to permit the image device to be in communication with a network for
              directing the front and back electronic images to a remote location for subsequent
              pairing of the front and back images of the negotiable instruments using the unique
              identifier; and
      a receiving unit at the remote location for receiving the separately transmitted front and
              back images of the negotiable instruments, the receiving unit having memory for
              storing the received images and having software designed to break down the
              individual front and back images of all negotiable instruments from the one front
              image of all the negotiable instruments and one back image of all the negotiable
              instruments and subsequently pair the front image of each negotiable instrument
              having the associated unique identifier to a separately received corresponding back
              image of the corresponding negotiable instrument having the associated unique
              identifier, so as to provide a complete image of each negotiable instrument.

      11.    The ‘940 Patent is owned by Lighthouse Consulting Group, LLC and the

technology covered by said patent was developed by Lighthouse Consulting Group, LLC, its

                                               4
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 5 of 30



predecessors, and/or related companies. To the extent 35 U.S.C. §287 is determined to be

applicable, Plaintiff is informed and believes its requirements have been satisfied with respect to

the ‘940 patent and is entitled to recover pre-suit damages.

       12.     On May 21, 2011. the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 7,950,698 (“the ’698 Patent”) entitled, “Ubiquitous Imaging Device Based Check

Image Capture” to Robert P. Popadic, John R. Popadic, Thomas E. Gazda, Stuart J. Lipoff and

assigned to Plaintiff, Lighthouse Consulting Group, LLC. Lighthouse Consulting Group, LLC is

the owner by assignment of the ‘698 patent and holds all right, title and interest to the ‘698 patent

reissued as US RE44,274. A true and correct copy of the ‘698 patent reissued as US RE44,274 is

attached as Exhibit B.

       13.     Claim 1 of the ‘698 patent describes, among other things:

             1.          A method for remote depositing of a negotiable instrument, the method
       comprising:

       Providing a carrier designed to permit a front image and a back image of the negotiable
              instrument, when the negotiable instrument is secured to the carrier, to be
              generated;
       Securing the negotiable instrument to the carrier;
       Creating an identifier on a front side and back side of the carrier, the identifier being unique
              to the carrier and associated therewith;
       Generating an electronic image of the front and back of the negotiable instrument along
              with the unique identifier on the carrier while the negotiable instrument is secured
              to the carrier;
       Transmitting the electronic image of the front and back of the negotiable instrument and
              the unique identifier to a remote location; and
       Pairing, at the remote location, the front image of the negotiable instrument having the
              associated unique identifier to a separately received corresponding back image of
              the negotiable instrument having the associated unique identifier, to provide a
              complete image of the negotiable instrument.

       14.     Claim 9 of the ‘698 patent describes, among other things:

             9.          A method for remote depositing of a negotiable instrument, the method
       comprising:



                                                  5
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 6 of 30



       Providing a carrier designed to permit a front image and a back image of the negotiable
              instrument, when the negotiable instrument is secured to the carrier, to be
              generated;
       Generating an identifier unique to the carrier and associated therewith;
       Providing an area on the surface of the carrier to provide deposit information;
       Securing the negotiable instrument to the carrier;
       Transmitting the electronic image of the front and back of the carrier along with the
             negotiable instrument and at least the unique identifier associated with the carrier
             to a remote location; and
       Pairing, at the remote location, the front image of the negotiable instrument having the
              associated unique identifier to a separately received corresponding back image of
              the negotiable instrument having the associated unique identifier, to provide a
              complete image of the negotiable instrument.

       15.     The ‘698 Patent is owned by Lighthouse Consulting Group, LLC and the

technology covered by said patent was developed by Lighthouse Consulting Group, LLC, its

predecessors, and/or related companies. To the extent 35 U.S.C. §287 is determined to be

applicable, Plaintiff is informed and believes its requirements have been satisfied with respect to

the ‘698 patent and is entitled to recover pre-suit damages.

       16.     The Asserted Patents are valid and enforceable.

         UBIQUITOUS IMAGING DEVICE BASED CHECK IMAGE CAPTURE

       17.     The first printed checks are traced to the yearb1762 and British Banker Lawrence

Childs. See, http://echeck.org/the-brief-history-of-checking-using-checks-as-for-money/ (last

accessed September 19, 2019).

       18.     Remote deposit was ushered in with the passage of the Check 21 Act, which gave

scanned images of checks the same legal standing as the original paper documents. The primary

reason for the Check 21 Act was to speed up the check clearing process between banks, by allowing

them to exchange check images rather than the original physical checks – but another effect was

to allow the existence of remote deposit.


                                                 6
           Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 7 of 30



         19.    At first, remote deposit was mostly geared toward larger businesses, or those that

received especially high numbers of checks every month. That is because back in 2004-05, the

only way to scan checks for remote deposit was to use a high-volume check scanner – an expensive

proposition that only made sense for the largest businesses. Fortunately, it was not long

before lower-priced check scanners (such as the CheXpress CX30, introduced in 2008) became

available, opening the door for smaller businesses to take advantage of the technology as well.

         20.    Most banks at this time still charged a monthly fee between $25-$70 to use RDC.

The introduction of lower-priced check scanners made it possible for some banks and RDC

providers to give the scanners away for free in exchange for a 1 or 2-year commitment – much the

same as mobile phone carriers still do. This marked the start of a 2-3-year period where the service

was useful for most businesses, but still too costly to be attractive to individuals or to those running

home-based microbusinesses.

         21.    Around 2006-2008, many banks and other RDC providers began experimenting

with lower-cost and pay-as-you go remote deposit services and began supporting off-the-shelf

equipment such as flatbed scanners and all-in-one printers. This brought remote deposit within

reach of ever-smaller businesses and some individuals.

         22.    More recently, starting in 2009 and 2010, RDC mobile apps began using

smartphone cameras to capture check images, bypassing PCs and scanners entirely. These apps

were generally free or charged a low per-item fee, and which appealed to individual customers.

The he manual process and stricter limits on deposits however, can make them unwieldy for

business use. See, https://www.digitalcheck.com/history-of-rdc/ (Last accessed on September 19,

2019).




                                                   7
           Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 8 of 30



       23.      The Check Clearing for the 21st Century Act was signed into law on October 28,

2003 and became effective on October 28, 2004. The “Check 21” Act was intended to allow banks

to exchange images instead of physical checks. Since the original physical checks no longer

needed to be presented, banks could capture images at branches and other locations and allow their

customers to remotely deposit their checks by submitting an image of the check rather than the

physical check itself. At the time of the passage of the Act however, the only way to remotely

deposit a check was with a specialized machine such as a dedicated scanner that was expensive,

bulky and built only for this singular purpose.

       24.      Most importantly, the law is clear that a check does not become a “negotiable

instrument” until both sides of the check are accurately paired together either physically or

digitally. An inaccurate pairing could result in an erroneous deposit and rejection of the check for

payment by the check-writer’s bank. The banking industry therefore, cannot risk inaccurate

pairing of check images. As such, the dedicated scanners were able to scan both sides of a check

simultaneously and keep their images paired together, thus assuring the bank of a valid negotiable

instrument accurately deposited in every instance. The high cost of such dedicated scanners

however, meant that only wealthy institutions could afford them, thus severely limiting the field

of remote deposit banking.

       25.      Recognizing this new technology, Lighthouse Consulting Group (LCG) invented

the patented technology that allowed for remote deposit capture (RDC) to be applied without

dedicated scanners.

       26.      Below is a timeline of events that occurred subsequent to the Check 21 Act being

enacted.

             a. 10-28-04: Check 21 Act becomes effective
             b. 10-17-05: LCG provisional application filed

                                                  8
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 9 of 30



             c.   10-16-06: LCG ‘698 patent application filed
             d.   2009: first RDC mobile app
             e.   04-15-11: LCG ‘940 patent application filed.
             f.   05-31-11: LCG ‘698 patent issues.
             g.   11-26-13: LCG ‘940 patent issues.

       27.        The LCG patents are patent eligible under 35 U.S.C. §101 because the claimed

“unique identifier” provides a technical solution to a technical problem.

       28.        In addition to keeping the front and back images of the check paired, the dedicated

scanner by its physical control of the check assured that the image made was of all of the check

and only of the check; and that the image was of the quality needed for submission for clearing

under Check 21. The Lighthouse Consulting Group, LLC ‘940 patent teaches how a ubiquitous

imaging device can be used to ensure a complete image of needed quality of the check; and then

extract (break down) the check front and back images from the larger images made. These are

technical advances over the prior art and enable functionality not previously available to ubiquitous

imaging devices, such as fax machines and mobile phones (when smart phones became available

in 2007, after the filing of the provisional patent application in 2005).

       29.        Without accuracy, there is simply no remote deposit checking industry. Without

security, there is simply no banking industry. It is important to note that the Check 21 Act makes

no mention of the identifiers – the banks did not know that the advent of remote deposit capture

depended on Lighthouse Consulting Group, LLC’s technical advance.

       30.        At the time of the Check 21 Act, the computer technology that was able to practice

electronic deposit banking was limited to only specialized machines such as dedicated scanners,

which did not need identifiers. By using identifiers on the front and back of check images, the

industry was able “to overcome a problem specifically arising in the realm of computer networks.”

Without identifiers, remote deposit capture would only be possible by the few wealthy institutions



                                                   9
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 10 of 30



which could afford a dedicated scanner.       More importantly, before electronic banking via

computers, banks had no need to include front and back identifiers in the physical deposit of

checks. Accordingly, this novel concept is a technical innovation born out of necessity to assure

both accuracy and security in the computer realm.

         31.   MiTek reports that major banks save $3.88 with each mobile check deposit

compared to a teller deposit. See, https://www.retaildive.com/ex/mobilecommercedaily/mobile-

users-deposit-over-40-billion-in-checks-via-mobile-mitek. (Last accessed September 19, 2019).

         32.   According to the 2016 Federal Reserve Payment Study, Americans wrote 17.3B

checks in 2016. See, https://www.natmc.org/assets/files/mediaLibrary/FR-Payments-Study-

2016_web_final%5B30655%5D.pdf (Last accessed September 19, 2019).

         33.   According to the U.S. Federal Deposit Insurance Corporation, there were

6,799 FDIC-insured     commercial     banks    in    the   USA    as   of   February     2014. See,

https://corporatefinanceinstitute.com/resources/careers/companies/top-banks-in-the-usa/       (Last

accessed September 19, 2019).

         34.   Capital One is listed as the 11th largest bank in the United States. See,

https://www.bankrate.com/banking/americas-top-10-biggest-banks/ (Last accessed October 30,

2018).

          COUNT I – PATENT INFRINGEMENT OF U.S. PATENT NO. 8,590,940

         35.   Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-34 above.

         36.   The ‘940 patent was duly and legally issued by the United States Patent and

Trademark Office on November 26, 2013 after full and fair examination. Plaintiff is the owner by

assignment of the ‘940 patent and possesses all rights of recovery under the ‘940 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.



                                                10
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 11 of 30



       37.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

systems that infringe the ‘940 patent. The ‘940 patent provides, among other things, “A system

for remote depositing of a plurality of negotiable instruments comprising: (1) a carrier for receiving

the plurality of negotiable instruments, the carrier having an identifier on a front and back side of

the carrier, the identifier being independent of data on the negotiable instruments and unique to

the carrier, and the carrier being designed to permit one front image of all the negotiable

instruments, and one back image of all the negotiable instruments to be generated; (2) an imaging

device for separately generating and transmitting one electronic front image of all the negotiable

instruments and one electronic back image of all the negotiable instruments and the unique

identifier, while the negotiable instruments are secured to the carrier; (3) a link configured to

permit the image device to be in communication with a network for directing the front and back

electronic images to a remote location for subsequent pairing of the front and back images of the

negotiable instruments using the unique identifier; and (4) a receiving unit at the remote location

for receiving the separately transmitted front and back images of the negotiable instruments, the

receiving unit having memory for storing the received images and having software designed to

break down the individual front and back images of all negotiable instruments from the one front

image of all the negotiable instruments and one back image of all the negotiable instruments and

subsequently pair the front image of each negotiable instrument having the associated unique

identifier to a separately received corresponding back image of the corresponding negotiable

instrument having the associated unique identifier, so as to provide a complete image of each

negotiable instrument.”

       38.     Defendant has been and is now infringing the ‘940 Patent in the State of Texas, in

this judicial district, and elsewhere in the United States, by, among other things, directly and/or



                                                 11
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 12 of 30



indirectly or through intermediaries, making, using, importing, testing, providing, supplying,

distributing, selling, and/or offering for sale systems (including, without limitation, the

Defendant’s products including the Defendant’s Mobile Checking Application identified herein as

the “Accused Instrumentality”) that provide a system for depositing checks via an image capture

device coupled with an electronic transmission means, utilizing a carrier including a feature to

permit alignment of the check in a specified manner, receiving front and bank images of the

deposited check by the bank server, pairing the front and back images of the deposited check for

purposes of depositing the check into the user’s bank account, covered by one or more claims of

the ‘940 patent to the injury of Lighthouse Consulting Group, LLC. Defendant is directly and/or

indirectly infringing, literally infringing, and/or infringing the ‘940 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘940 patent pursuant to 35 U.S.C.

§271.

        39.    Defendant has had knowledge of the ‘940 patent and has had specific intent to

infringe the ‘940 patent since at least the filing date of the Original Complaint.

        40.    Defendant infringes Independent claim 1 of the ‘940 patent by having a system for

remote depositing of a plurality of negotiable instruments comprising:




                                                 12
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 13 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). Defendant has a
mobile check deposit system.


a carrier for receiving the plurality of negotiable instruments, the carrier having an identifier on
a front and back side of the carrier, the identifier being independent of data on the negotiable
instruments and unique to the carrier, and the carrier being designed to permit one front image of
all the negotiable instruments, and one back image of all the negotiable instruments to be
generated; wherein the carrier further includes a feature to permit alignment of the negotiable
instrument in a specified manner;

Defendant’s mobile app is involved in a number of claim elements. It is the equivalent of the carrier
when it receives the checks for imaging, assigns a unique identifier to the imaging to be done, is
designed to permit one front and back image of the checks, and permits alignment of the check in
a specific manner for imaging. The mobile app also does the elements of imaging of fronts and
backs of checks and separate transmission of those images.




                                                      13
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 14 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). Defendant has a
mobile check deposit system. Screenshot shows a feature to permit alignment of the negotiable instrument in a
specified manner.




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). Defendant has a
mobile check deposit system. Screenshot shows a feature to permit alignment of the negotiable instrument in a
specified manner.

The following elements of claim 1 are literally infringed.

an imaging device for separately generating and transmitting one electronic front image of all
the negotiable instruments and one electronic back image of all the negotiable instruments and
the unique identifier, while the negotiable instruments are secured to the carrier;




                                                       14
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 15 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018).

Screenshot shows the mobile phone is being used as an imaging device and that the front and back
of the check are imaged separately. The horizontal images show the check supported on the surface
and include the surface in the image.

a link configured to permit the image device to be in communication with a network for directing
the front and back electronic images to a remote location for subsequent pairing of the front and
back images of the negotiable instruments using the unique identifier; and a receiving unit at the
remote location for receiving the separately transmitted front and back images of the negotiable
instruments, the receiving unit having memory for storing the received images and having software
designed to break down the individual front and back images of all negotiable instruments from
the one front image of all the negotiable instruments and one back image of all the negotiable
instruments and subsequently pair the front image of each negotiable instrument having the
associated unique identifier to a separately received corresponding back image of the
corresponding negotiable instrument having the associated unique identifier, so as to provide a
complete image of each negotiable instrument.




                                                      15
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 16 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018)

Upon information and belief, 1) the images are received by the Defendant, 2) the images of the
check front and back are broken down from the captured images, and 3) the images are paired
using a unique identifier, as they were separately transmitted.

Defendant directly infringes dependent claims 4 and 5:

Wherein the negotiable instrument is a check or deposit slip.




                                                      16
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 17 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). Screenshot shows a
check is being deposited.

Wherein the image device includes a device designed to transmit electronic data, other image
devices compatible with ITU-T recommendations T.30 or T.4, other communications protocols
compatible with banking industry standards, or combination thereof.




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). Screenshots shows a
check is being deposited using a device designed to transmit electronic data.

        41.      Defendant also infringes under 35 U.S.C. §271(b) by inducing infringement of the

‘940 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging, or

otherwise inducing others to perform the steps and/or operate the systems claimed by the ‘940

patent to the injury of Plaintiff. Defendant actively instructs their customers to use the Accused

Instrumentality in a way that infringes the ‘940 patent. Since at least the filing date of the Original


                                                      17
           Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 18 of 30



Complaint, Defendant has had knowledge of the ‘940 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘940 patent pursuant to 35 U.S.C.

§271(b).

       42.     Specifically, Defendant advertises the Accused Instrumentality to its Customers,

and instructs its Customers to operate the Accused Instrumentality in a way that infringes, such

that when Defendant’s Customers follow Defendant’s instructions, the ‘940 patent is infringed.

       43.     Since the filing of the Original Complaint, Defendant has had knowledge of the

‘940 patent pursuant to 35 U.S.C. §271(b), and by continuing the actions described above, by

continuing to sell the Accused Instrumentality and instruct their Customers to use the Accused

Instrumentality in an infringing manner, Defendant has had specific intent to induce infringement

of the ‘940 patent pursuant to 35 U.S.C. §271(b).

       44.     Defendant’s customers use the Accused Instrumentality as instructed by Defendant

and in some cases it is set up and installed by Defendant, and in doing so, complete all elements

in at least Claims 1, 4, 5, 6, 9, and 10 of the ‘940 patent making Defendant’s customers direct

infringers of the ‘940 patent. Defendant specifically intended for its customers to infringe the ‘940

patent because Defendant continues to advertise and provide to its Customers manuals and product

information on their website that when followed necessarily infringe the ‘940 patent.

       45.     Defendant instructs its customers, such that when Defendant’s customers follow

Defendant’s instructions, each of said customers necessarily use the Accused Instrumentality in an

infringing manner as claimed in the ‘940 patent making Defendant’s customers direct infringers

of the ‘940 patent. See https://www.capitalone.com/olb-sites/rdc-demo/ (Last accessed October

15, 2019).




                                                 18
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 19 of 30



        46.     Defendant also infringes under 35 U.S.C. §271(c) by contributing to infringement

of the ‘940 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, offering for sale, selling, or

importing the Accused Instrumentality, and advising, encouraging, and contributing so that others

can use the systems claimed by the ‘940 patent to the injury of Plaintiff.

        47.     Specifically, Pursuant to 35 U.S.C. §271(c), Defendant advertises, sells, and

provides the Accused Instrumentality to its customers, and instructs its Customers, such that when

Defendant’s Customers follow Defendant’s instructions, each of said Customers necessarily

infringe one or more systems claimed in the ‘940 patent making Defendant’s Customers direct

infringers of the ‘940 patent.

        48.     The Accused Instrumentality that Defendant provides to its Customers are designed

specifically for use by their Customers in an infringing manner. The functionality described in the

‘940 patent is necessary for the Accused Instrumentality provided by Defendant to its Customers

to work for its advertised purpose. See https://www.capitalone.com/olb-sites/rdc-demo/ (Last

accessed October 15, 2019).

        49.     There is no substantial non-infringing use for the Accused Instrumentalities

because the accused instrumentality is especially made or adapted for use by its Customers to

infringe the ‘940 patent.

        50.     Defendant continues advising, encouraging, contributing, or otherwise inducing

others to use the systems claimed by the ‘940 patent to the injury of Plaintiff. Since at least the

filing of the Original Complaint, Defendant has had knowledge of the ‘940 patent, and by

continuing the actions described above, has specific intent to induce infringement of the ‘940

patent pursuant to 35 U.S.C. §271(b), and has further contributed to said infringement of the ‘940



                                                   19
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 20 of 30



patent by their Customers by providing them with the Accused Instrumentalities so that their

Customers could directly infringe the ‘940 patent pursuant to 35 U.S.C. §271(c). See

https://www.capitalone.com/olb-sites/rdc-demo/ (Last accessed October 15, 2019).

       51.     Specifically, Defendant instructs their Customers who visit their various branches

to download the mobile banking application and teaches them how to perform mobile check

deposits. Sometimes these mobile check deposit transactions happen inside their various branches

at the instruction of Defendant’s employees.



        COUNT II – PATENT INFRINGEMENT OF U.S. PATENT NO. 7,950,698

       52.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-51 above.

       53.     The ‘698 patent was duly and legally issued by the United States Patent and

Trademark Office on May 21, 2011 after full and fair examination. Plaintiff is the owner by

assignment of the ‘698 patent and possesses all rights of recovery under the ‘698 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       54.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

methods that infringe the ‘698 patent. The ‘698 patent provides, among other things, “a method

or corresponding apparatus for remote transmission of a negotiable instrument. In an example

embodiment, the process provides a carrier that secures a negotiable instrument. Next, the process

creates a unique identifier, associated with the carrier, and generates an electronic image of the

negotiable instrument. After generating the electronic image, the process transmits the electronic

image of the negotiable instrument and the unique identifier to a remote location. The negotiable

instrument may be transmitted via a fax, a scanner, a device designed to transmit electronic data,

other image device compatible with ITU-T recommendations T.30 or T.4, or combination thereof.



                                                20
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 21 of 30



The process may also verify the negotiable instrument has a valid endorsement, verify image

quality of the electronic image to ensure compliance with financial industry standards, or validate

any received security information”.

        55.    Defendant has been and is now infringing the ‘698 Patent in the State of Texas, in

this judicial district, and elsewhere in the United States, by, among other things, directly and/or

indirectly or through intermediaries, making, using, importing, testing, providing, supplying,

distributing, selling, and/or offering for sale systems (including, without limitation, the

Defendant’s products including the Defendant’s Mobile Checking Application identified herein as

the “Accused Instrumentality”) that provide a method for depositing checks via an image capture

device coupled with an electronic transmission means, utilizing a carrier including a feature to

permit alignment of the check in a specified manner, receiving front and bank images of the

deposited check by the bank server, pairing the front and back images of the deposited check for

purposes of depositing the check into the user’s bank account, covered by one or more claims of

the ‘698 patent to the injury of Lighthouse Consulting Group, LLC. Defendant is directly and/or

indirectly infringing, literally infringing, and/or infringing the ‘698 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘698 patent pursuant to 35 U.S.C.

§271.

        56.    Defendant has had knowledge of the ‘698 patent and has had specific intent to

infringe the ‘698 patent since the filing of the Original Complaint.

        57.    Defendant infringes independent claim 1 by having a method for remote depositing

of a negotiable instrument, the method comprising:




                                                21
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 22 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). Screenshots shows
that Defendant has a mobile check deposit system.

The following element of Claim 1 is infringed by the Doctrine of Equivalents.

Providing a carrier designed to permit a front image and a back image of the negotiable
instrument, when the negotiable instrument is secured to the carrier, to be generated;

Defendant’s mobile app is involved in a number of claim elements. It is the equivalent of the carrier
when it receives the checks for imaging, assigns a unique identifier to the imaging to be done, is
designed to permit one front and back image of the checks, and permits alignment of the check in
a specific manner for imaging. The mobile app also does the elements of imaging of fronts and
backs of checks and separate transmission of those images.

The following elements of Claim 1 are literally infringed.

Securing the negotiable instrument to the carrier.

It is the equivalent of the carrier when it receives the checks for imaging, assigns a unique identifier
to the imaging to be done, is designed to permit one front and back image of the checks, and

                                                      22
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 23 of 30



permits alignment of the check in a specific manner for imaging. The mobile app also does the
elements of imaging of fronts and backs of checks and separate transmission of those images.

Creating an identifier on a front side and back side of the carrier, the identifier being unique to
the carrier and associated therewith.

A mobile phone is used as an imaging device and the front and back of the check are imaged
separately. The check is supported on a surface and the image of the check includes the surface.
Upon information and belief, each check image is transmitted in a data packet containing the user’s
account number, amount of the check, check number and a designation of “front” or “bank” to
indicate which side of the check is being transmitted. After both check images are transmitted
separately the check images are received by Defendant’s server where the “front” and “back”
check images are combined to make a negotiable instrument pursuant to statute.

Generating an electronic image of the front and back of the negotiable instrument along with the
unique identifier on the carrier while the negotiable instrument is secured to the carrier.




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). A mobile phone with
a camera is used to capture images of the front and back of the check which upon information and belief encapsulates
each check image with unique identifiers as described herein.

Transmitting the electronic image of the front and back of the negotiable instrument and the unique
identifier to a remote location; and




                                                        23
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 24 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018).

Upon information and belief, 1) the check images are received by the bank, 2) the images of the
front and back of the check are broken down from the captured images, and 3) the images are
paired using a unique identifier, as they were separately transmitted.
Pairing, at the remote location, the front image of the negotiable instrument having the associated
unique identifier to a separately received corresponding back image of the negotiable instrument
having the associated unique identifier, to provide a complete image of the negotiable instrument.

Upon information and belief, the images are paired using a unique identifier, as they were
separately transmitted. Each check image is transmitted in a data packet containing the user’s
account number, amount of the check, check number and a designation of “front” or “bank” to
indicate which side of the check is being transmitted. After both check images are transmitted
separately, the check images are received by Defendant’s server and the “front” and “back” check
images are combined to make a negotiable instrument pursuant to statute.

Defendant directly infringes at least Dependent Claims 5 and 6:

The method of claim 1 wherein, in the step of securing, the negotiable instrument is a check or
deposit slip.

                                                      24
          Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 25 of 30




Source: https://www.capitalone.com/olb-sites/rdc-demo/ (Screenshot taken October 29, 2018). The screenshot
shows a check that is being deposited with Defendant’s mobile check application.




The method of claim 1 wherein the step of transmitting includes using one of a fax, a scanner, a
device designed to transmit electronic data, other image device compatible with ITU-T
recommendations T.30 or T.4, other communications protocols compatible with banking industry
standards, or combination thereof.

Defendant’s mobile check deposit application enables a mobile phone’s camera to take images of
the front and back of a check. These images are transmitted over Wifi or the telephone
communication protocol to the Defendant’s servers for pairing and depositing.


        58.      Defendant also infringes under 35 U.S.C. §271(b) by inducing infringement of the

‘698 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging, or
                                                      25
           Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 26 of 30



otherwise inducing others to perform the steps and/or operate the systems claimed by the ‘698

patent to the injury of Plaintiff. Defendant actively instructs their Customers to use the Accused

Instrumentality in a way that infringes the ‘698 patent. Since at least the filing date of this

Complaint, Defendant has had knowledge of the ‘698 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘698 patent pursuant to 35 U.S.C.

§271(b).

       59.     Specifically, Defendant advertises the Accused Instrumentality to its Customers,

and instructs its Customers to operate the Accused Instrumentality in a way that infringes, such

that when Defendant’s Customers follow Defendant’s instructions, the ‘698 patent is infringed.

       60.     As discussed, Defendant has had knowledge of the ‘698 patent since at least the

filing of the Original Complaint. Pursuant to 35 U.S.C. §271(b), by continuing the actions

described above, by continuing to sell the Accused Instrumentality and instruct their Customers to

use the Accused Instrumentality in an infringing manner, Defendant has had specific intent to

induce infringement of the ‘698 patent.

       61.     Defendant’s Customers use the Accused Instrumentality as instructed by Defendant

and in some cases as set up and installed by Defendant, and in doing so, complete all elements in

at least Claims 1, 5, 6, 9, 13 and 14 of the ‘698 patent making Defendant’s Customers direct

infringers of the ‘698 patent. Defendant specifically intended for its Customers to infringe the ‘698

patent because Defendant continues to advertise and provide to its Customers manuals and product

information on their website that when followed necessarily infringe the ‘698 patent. See

https://www.capitalone.com/olb-sites/rdc-demo/ (Last accessed October 15, 2019).

       62.     Defendant instructs its Customers, such that when Defendant’s Customers follow

Defendant’s instructions, each of said Customers necessarily use the Accused Instrumentality in



                                                 26
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 27 of 30



an infringing manner as claimed in the ‘698 patent making Defendant’s Customers direct infringers

of the ‘698 patent. See https://www.capitalone.com/olb-sites/rdc-demo/ (Last accessed October

15, 2019).

        63.     Defendant also infringes under 35 U.S.C. § 271(c) by contributing to infringement

of the ‘698 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, offering for sale, selling, or

importing the Accused Instrumentality, and advising, encouraging, and contributing so that others

can use the methods claimed by the ‘698 patent to the injury of Plaintiff.

        64.     Specifically, pursuant to 35 U.S.C. § 271(c), Defendant advertises, sells, and

provides the Accused Instrumentality to its Customers, and instructs its Customers, such that when

Defendant’s Customers follow Defendant’s instructions, each of said Customers necessarily

infringe one or more methods claimed in the ‘698 patent making Defendant’s Customers direct

infringers of the ‘698 patent. See https://www.capitalone.com/olb-sites/rdc-demo/ (Last accessed

October 15, 2019).

        65.     The Accused Instrumentality that Defendant provides to its Customers is designed

specifically for use by their Customers in an infringing manner. The functionality described in the

‘698 patent is necessary for the Accused Instrumentality provided by Defendant to its Customers

to work for its advertised purpose.

        66.     There is no substantial non-infringing use for the Accused Instrumentality because

the Accused Instrumentality is especially made or adapted for use by its Customers to infringe the

‘698 patent. The mobile deposit functionality in Defendant’s mobile banking application was

specifically designed to operate in a manner that infringes the ‘698 patent and the ‘940 patent.




                                                   27
             Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 28 of 30



        67.      Defendant continues advising, encouraging, contributing, or otherwise inducing

others to use the systems claimed by the ‘698 patent to the injury of Plaintiff. Since at least the

filing of the Original Complaint, Defendant has had knowledge of the ‘698 patent, and by

continuing the actions described above, has specific intent to induce infringement of the ‘698

patent pursuant to 35 U.S.C. § 271(b), and has further contributed to said infringement of the ‘698

patent by their Customers by providing them with the Accused Instrumentality so that their

Customers could directly infringe the ‘698 patent pursuant to 35 U.S.C. § 271(c).

        68.      Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        69.      To the extent 35 U.S.C. §287 is determined to be applicable, Plaintiff is informed

and believes its requirements have been satisfied with respect to the ‘940 and ‘698 patents.

        70.      Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. §284.

        71.      This case is an exceptional case and Plaintiff is entitled to three times its damages

and attorney’s fees due in part to Defendant’s pre-suit notice of the patents in suit in this case and

the resulting egregious conduct of designing, using, marketing, selling and providing the Accused

Instrumentality to Defendant’s Customers, pursuant to 35 U.S.C. §284 and 35 U.S.C. §285.

                                          JURY DEMAND

                 Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.




                                                  28
         Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 29 of 30



                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against the Defendant, and

that the Court grant Plaintiff the following relief:

           A. a judgment that Defendant directly and/or indirectly infringes one or more claims
              of the ‘940 and ‘698 patent;

           B. award Plaintiff damages in an amount adequate to compensate Plaintiff for
              Defendant’s infringement of the claims of the ‘940 and ‘698 patent, but in no event
              less than a reasonable royalty, supplemental damages and enhanced damages for
              any continuing post-verdict infringement until entry of the final judgment with an
              accounting as needed, under 35 U.S.C. §284;

           C. award Plaintiff enhanced damages of 3 times the amount of the final judgement for
              Defendant’s pre-suit knowledge of the ‘940 and ‘698 patents and willful
              infringement of the ‘940 and ‘698 patents pursuant to 35 U.S.C. §284;

           D. a permanent injunction pursuant to 35 U.S.C. §283, enjoining Defendant and their
              officers, directors, agents, servants, affiliates, employees, divisions, branches,
              subsidiaries, parents, and all others acting in active concert therewith from
              infringement, inducing the infringement of, or contributing to the infringement of
              the ‘940 and ‘698 patents, or such other equitable relief the Court determines is
              warranted;

           E. award Plaintiff pre-judgment interest and post-judgment interest on the damages
              awarded, including pre-judgment interest, pursuant to 35 U.S.C. §284, from the
              date of each act of infringement of the ‘940 and ‘698 patent by Defendant to the
              day a damages judgment is entered, and an award of post-judgment interest,
              pursuant to 28 U.S.C. §1961, continuing until such judgment is paid, at the
              maximum rate allowed by law; and an accounting of all damages not presented at
              trial;

           F. a judgment and order finding this to be an exceptional case and requiring
              Defendant to pay the costs of this action (including all disbursements), and
              attorneys’ fees pursuant to 35 U.S.C. §285;

           G. award a compulsory future royalty for the ‘940 and ‘698 patent; and award such
              further relief as the Court deems just and proper.

 Dated: October 18, 2019                               Respectfully submitted,

                                                       By: /s/ Paul W. O’Finan
                                                       HANSLEY LAW FIRM, PLLC
                                                       Paul W. O’Finan

                                                  29
Case 6:19-cv-00622-ADA Document 1 Filed 10/18/19 Page 30 of 30



                                   Texas Bar No.: 24027376
                                   Austin Hansley*
                                   Texas Bar No.: 24073081
                                   13355 Noel Rd. STE 1100
                                   Dallas, Texas 75240
                                   Telephone: (972) 528-9321 Ext. 1000
                                   Facsimile: (972) 370-3559
                                   Email: ahansley@hansleyfirm.com
                                   Email: pofinan@hansleyfirm.com
                                   www.hansleyfirm.com
                                   ATTORNEYS FOR PLAINTIFF
                                   LIGHTHOUSE CONSULTING GROUP,
                                   LLC
                                   *pro hac vice motion to be filed




                              30
